             Case 5:18-cv-00589-D Document 48 Filed 10/18/19 Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,                      )
                                                )
                     Plaintiffs,                )
                                                )
 -vs-                                           ) Case No. CIV-18-589-D
                                                )
 DARCIE E’LANE HENDREN                          )
 a/k/a DARCIE HENDREN; et al.,                  )
                                                )
                     Defendants.                )

                                       JUDGMENT

        This matter came before the Court for consideration on Envoy Mortgage, Ltd.,
(“Envoy Mortgage”), successor in interest to Defendant, Exchange Bank & Trust
Company, and Defendant, Mortgage Electronic Registration Systems, Inc.’s (“Envoy”)
Motion for Default Judgment [Doc. No. 46]. The Clerk’s Entry of Default [Doc. No. 47]
was filed on October 17, 2019. After examining the pleadings, the Court finds:
        1.     Envoy’s Motion for Default Judgment was properly served and filed more
than twenty-one (21) days prior to this date and that proper, due and sufficient notice was
afforded to the parties with respect thereto.
        2.     Defendant, Darcie Hendren a/k/a Darcie E’laine Hendren a/k/a Darcie
E’Lane Hendren, was served with Envoy’s Amended Answer, Counterclaim, Cross-Claim
and Third-Party Complaint [Doc. No. 16] and is in default.
        3.     Defendant, Ty Darrell Hendren a/k/a Ty Hendren, was served with Envoy’s
Amended Answer, Counterclaim, Cross-Claim and Third-Party Complaint [Doc. No. 16]
and is in default.
        4.     Defendant, Velocity Investments, LLC, was served with Envoy’s Amended
Answer, Counterclaim, Cross-Claim and Third-Party Complaint [Doc. No. 16] and is in
default.
             Case 5:18-cv-00589-D Document 48 Filed 10/18/19 Page 2 of 9



       5.      Defendant, Account Management Resources, LLC, was served with Envoy’s
Amended Answer, Counterclaim, Cross-Claim and Third-Party Complaint [Doc. No. 16]
and filed an Answer herein October 1, 2018 [Doc. No. 31].
       6.      Plaintiff, United States of America ex rel. Department of Agriculture Farm
Service Agency, was served with Envoy’s Amended Answer, Counterclaim, Cross-Claim
and Third-Party Complaint [Doc. No. 16] and filed an Answer herein August 20, 2018
[Doc. No. 17].
       7.      Defendant, John Doe, as Occupant of the Premises, was not served with
Envoy’s Amended Answer, Counterclaim, Cross-Claim and Third-Party Complaint [Doc.
No. 16] and is hereby dismissed as an unnecessary party because the subject property is
owner-occupied according to the respective return of service.
       8.      Defendant, Jane Doe, as Occupant of the Premises, was not served with
Envoy’s Amended Answer, Counterclaim, Cross-Claim and Third-Party Complaint [Doc.
No. 16] and is hereby dismissed as an unnecessary party because the subject property is
owner-occupied according to the respective return of service.
       9.      No Defendant has advised this Court of any bankruptcy proceeding. Further,
that after diligent search, no bankruptcy affects this proceeding.
       10.     The Court is satisfied by the Military Affidavit presented and all other
evidence presented by Envoy that Defendant, Ty Darrell Hendren a/k/a Ty Hendren, is not
presently engaged in the military service of the United States, as provided by the Service-
members Civil Relief Act of 2003, as determined by a search of the DOD Military Status
website (“DMDC”), in combination with the name(s) and Social Security number on file.
Envoy is unable to search the DMDC on Defendant, Darcie Hendren a/k/a Darcie E’Laine
Hendren a/k/a Darcie E’Lane Hendren, as Envoy has no Social Security number on file
and counsel has no information suggesting she has active military status.
       11.     The Court further finds that Plaintiff, United States of America ex rel.
Department of Agriculture Farm Service Agency, obtained judgment herein [Doc. No. 39]
foreclosing that certain Mortgage dated October 31, 2014, filed October 31, 2014, recorded
in Book 2221, Page 254, executed by Darcie E’laine Hendren and Ty Darrell Hendren, in


                                             2
             Case 5:18-cv-00589-D Document 48 Filed 10/18/19 Page 3 of 9



the principal sum of $225,000.00; but that Plaintiff, United States of America ex rel.
Department of Agriculture Farm Service Agency’s interest in the real estate and premises
herein sued upon is subject to the first and prior mortgage and lien of Envoy.
       12.     The Court further finds that notwithstanding any state law otherwise
applicable to this action, no debt to the United States is deemed satisfied without such debt,
in fact, being fully paid, and the Court orders that the right to proceed as provided for in
28 U.S.C. § 2410 be preserved to the Plaintiff, United States of America ex rel. Department
of Agriculture Farm Service Agency.
       13.     The Court finds that the allegations contained in Envoy’s Amended Answer,
Counterclaim, Cross-Claim and Third-Party Complaint [Doc. No. 16] are true and
specifically finds as follows:
       14.     On October 31, 2014, Ty Hendren a/k/a Ty Darrell Hendren, for good and
valuable consideration, made, executed and delivered to Exchange Bank & Trust Co., a
promissory note (the “Note”), in writing, promising and agreeing to pay the holder thereof
the sum of $250,000.00, with interest thereon at the rate of 4.250% per annum on the unpaid
balance. On or about June 21, 2016, Ty Hendren a/k/a Ty Darrell Hendren and Darcie
Hendren a/k/a Darcie E’laine Hendren a/k/a Darcie E’Lane Hendren, for good and valuable
consideration, made, executed and delivered a certain loan modification agreement, in
writing, promising and agreeing to pay the party entitled to enforce the Note the modified
sum of $266,384.89, with interest thereon at the rate of 4.250% per annum on the unpaid
balance. The promissory note and loan modification agreement are collectively referred to
hereafter as the “Note.”
       15.     For the purpose of securing the payment of the Note and all of the
indebtedness evidenced thereby, Ty Hendren a/k/a Ty Darrell Hendren and Darcie Hendren
a/k/a Darcie E’laine Hendren a/k/a Darcie E’Lane Hendren made, executed and delivered
to Exchange Bank & Trust Co. a mortgage (the “Mortgage”), encumbering the following
real property, to wit:




                                              3
            Case 5:18-cv-00589-D Document 48 Filed 10/18/19 Page 4 of 9



              The Southeast Quarter (SE/4) of the Southwest Quarter (SW/4)
              of Section Four (4), Township Nineteen (19) North, Range
              Two (2) East of the I.M., Payne County, State of Oklahoma,
              according to the U.S.-Government Survey thereof, LESS and
              EXCEPT:

              A Tract of land in the Southeast Quarter (SE/4) of the
              Southwest Quarter (SW/4) of Section Four (4), Township
              Nineteen (19) North, Range Two (2) East of the I.M.,
              beginning at the SE/corner of the SE/4 of the SW/4 of said
              Section 4; thence North a distance of 730.83 feet; thence West
              a distance of 582.35 feet; thence South a distance of 730.83
              feet; thence East a distance of 582.35 feet to the Point of
              Beginning.

              AND

              A tract of land in the Southeast Quarter (SE/4) of the Southwest
              Quarter (SW/4) of Section Four(4), Township Nineteen (19)
              North, Range Two (2) East of the I.M., beginning at a point on
              the East line of said SE/4 of the SW/4 a distance of 730.83 feet
              North of the Southeast Corner of said SE/4 of the SW/4; thence
              North along said East line of the SE/4 of the SW/4 a distance
              of 17.18 feet; thence West 582.35 feet parallel to the South line
              of said SE/4 of the SW/4; thence South parallel to the East line
              of said SE/4 of the SW/4 a distance of 17.18 feet; thence East
              parallel to the South line of said SE/4 of the SW/4 a distance
              of 582.35 feet to the Point of Beginning.

              AND

              The East Half (E/2) of the North Half (N/2) of the Southwest
              Quarter (SW/4) of the Southwest Quarter (SW/4) of Section
              Four (4), Township Nineteen (19) North, Range Two (2) East
              of the Indian Meridian; Payne County, State of Oklahoma,
              according to the U.S. Government Survey thereof;

(the “Real Property”).

      16.     The Mortgage was duly executed by Ty Hendren a/k/a Ty Darrell Hendren
and Darcie Hendren a/k/a Darcie E’laine Hendren a/k/a Darcie E’Lane Hendren and
acknowledged, according to law, is dated October 31, 2014, and was recorded in the office


                                             4
             Case 5:18-cv-00589-D Document 48 Filed 10/18/19 Page 5 of 9



of the County Clerk of Payne County, State of Oklahoma, on October 31, 2014, at Book
2221, Page 240.
       17.     The Note is in default in that installments due September 1, 2017, and each
and every month thereafter, to and including the date hereof, have not been paid. The Note
and Mortgage have been in constant default since September 1, 2017.
       18.     Defendants, Ty Hendren a/k/a Ty Darrell Hendren and Darcie Hendren a/k/a
Darcie E’laine Hendren a/k/a Darcie E’Lane Hendren, are the present record owners of the
Real Property.
       19.     Envoy is entitled to enforce the Note and foreclose its mortgage lien on the
Real Property as against all of the parties in and to this cause, and each of them.
       20.     There is a balance due and owing under the Note and Mortgage as of July
25, 2019, in the amount of $263,574.14, with interest thereon at a rate of 4.250% per
annum, or as adjusted by the Note, from August 1, 2017, until paid; abstract and title
expense in the amount of $810.00; allowable foreclosure fees in the amount of $735.00;
court recording and filing costs in the amount of $80.00; process service costs in the amount
of $500.00; escrow advances in the amount of $12,698.13; late charges in the amount of
$173.28; property inspection costs in the amount of $287.00; a reasonable attorney fee in
the amount of $7,400.00, as provided for in the Note and Mortgage; and for all costs of
this action and all necessary funds advanced by Envoy accrued and accruing hereafter
through completion of this action and that said amounts are secured by the Mortgage and
constitute a first, prior and superior lien upon the Real Property against all of the parties in
and to this cause, and each of them, and that any and all right, title or interest which the
parties have in and to this cause, or any of them have or claim to have in said Real Property,
is subsequent, junior and inferior to the Mortgage and lien of the Envoy, except for any
unpaid real property ad valorem taxes and/or special assessments which are superior by
law.
       21.     The Mortgage expressly waives appraisement or not, at the option of the
owner and holder thereof, such option to be exercised at time judgment is rendered herein,
and that Envoy has elected to have the Real Property sold with appraisement.


                                               5
          Case 5:18-cv-00589-D Document 48 Filed 10/18/19 Page 6 of 9



       IT IS THEREFORE ORDERED that Envoy’s Motion for Default Judgment is
hereby GRANTED.
       IT IS FURTHER ORDERED that Envoy is entitled to enforce the Note and
foreclose its mortgage lien on the Real Property as against all of the parties in and to this
cause, and each of them.
       IT IS FURTHER ORDERED by the Court that (1) Darcie Hendren a/k/a Darcie
E’laine Hendren a/k/a Darcie E’Lane Hendren; (2) Ty Darrell Hendren a/k/a Ty Hendren;
(3) and Velocity Investments, LLC; were served with Envoy’s Amended Answer,
Counterclaim, Cross-Claim and Third-Party Complaint [Doc. No. 16], in a manner required
by law and have failed to answer, otherwise plead or appear herein. The Court approves
service as meeting the statutory requirements and said parties are in default and are hereby
adjudged to be in default.
       IT IS FURTHER ORDERED that Envoy have and recover judgment in personam
of and from Ty Hendren a/k/a Ty Darrell Hendren in the amount of $263,574.14, with
interest thereon at a rate of 4.250% per annum, or as adjusted by the Note, from August 1,
2017, until paid; abstract and title expense in the amount of $810.00; allowable foreclosure
fees in the amount of $735.00; court recording and filing costs in the amount of $80.00;
process service costs in the amount of $500.00; escrow advances in the amount of
$12,698.13; late charges in the amount of $173.28; property inspection costs in the amount
of $287.00; a reasonable attorney fee in the amount of $7,400.00, as provided for in the
Note and Mortgage; and further judgment in rem, of and from all of the parties to this
action, and each of them, and for all costs of this action and all necessary funds advanced
by Envoy accrued and accruing hereafter through completion of this action, and that said
amounts are secured by the Mortgage and constitute a first, prior and superior lien upon
the Real Property, and that any and all right, title or interest which the parties have in and
to this cause, or any of them have or claim to have in said Real Property, is subsequent,
junior and inferior to the Mortgage and lien of the Envoy, except for any unpaid real
property ad valorem taxes and/or special assessments which are superior by law.



                                              6
          Case 5:18-cv-00589-D Document 48 Filed 10/18/19 Page 7 of 9



       IT IS FURTHER ORDERED that Plaintiff, United States of America ex rel.
Department of Agriculture Farm Service Agency, obtained judgment herein [Doc. No. 39]
foreclosing that certain Mortgage dated October 31, 2014, filed October 31, 2014, recorded
in Book 2221, Page 254, executed by Darcie E’laine Hendren and Ty Darrell Hendren, in
the principal sum of $225,000.00; but that Plaintiff, United States of America ex rel.
Department of Agriculture Farm Service Agency’s interest in the real estate and premises
herein sued upon is subject to the first and prior mortgage and lien of the Envoy.
       IT IS FURTHER ORDERED that notwithstanding any state law otherwise
applicable to this action, no debt to the United States is deemed satisfied without such debt,
in fact, being fully paid, and the Court orders that the right to proceed as provided for in
28 U.S.C. § 2410 be preserved to the Plaintiff, United States of America ex rel. Department
of Agriculture Farm Service Agency.
       IT IS FURTHER ORDERED that the Mortgage expressly waives appraisement
or not, at the option of the owner and holder thereof, such option to be exercised at time
judgment is rendered herein, and that Envoy has elected to have the property sold with
appraisement.
       IT IS FURTHER ORDERED that the Mortgage and lien of Envoy, in the amounts
hereinabove found and adjudged, be foreclosed, and a Special Execution and Order of Sale
issue out of the office of the United States Marshal in this cause, directed to the United
States Marshal to levy upon, advertise and sell, after due and legal appraisement, the real
estate and premises hereinabove described, subject to unpaid real estate ad valorem taxes
and/or special assessments, if any, and pay the proceeds of said sale to the Registry of this
Court, as provided by law, for application as follows:

              1.     To the payment of the costs herein accrued and accruing;

              2.     To the payment of the judgment and lien of the Envoy in the amounts
                     herein set out and for any advancements by Envoy for taxes, insurance
                     premiums or expenses necessary for the preservation of the Real
                     Property;



                                              7
           Case 5:18-cv-00589-D Document 48 Filed 10/18/19 Page 8 of 9



              3.       To the payment of the judgment and lien of Plaintiff, United States of
                       America, on behalf of its agency, Farm Service Agency, in the
                       amounts set out in the Foreclosure Judgment [Doc. No. 39] filed
                       herein February 1, 2019, for any advancements by Plaintiff, United
                       States of America, on behalf of its agency, Farm Service Agency, for
                       taxes, insurance premiums or expenses necessary for the preservation
                       of the Real Property; and

              4.       The balance, if any, to be paid to the Registry of this Court, to await
                       further Order of this Court.

Said Order reserving the right of Envoy to recall said execution by oral announcement
and/or further order of the Court prior to the sale.
       IT IS FURTHER ORDERED that upon confirmation of said sale, the parties
herein, and each of them, and all persons claiming by, through or under them since the
commencement of this action, be forever barred, foreclosed and enjoined from asserting or
claiming any right, title, interest, estate, lien, or equity of redemption in and to said real
estate and premises or any part thereof, except as otherwise set forth hereinabove, and
except as to unpaid real estate ad valorem taxes and/or special assessments, if any, which
are superior by law.


       IT IS SO ORDERED this 18th day of October, 2019.




                                               8
         Case 5:18-cv-00589-D Document 48 Filed 10/18/19 Page 9 of 9




APPROVED BY:

s/Blake C. Parrott
BLAKE C. PARROTT, OBA 18799
PO Box 18486
Oklahoma City, OK 73154
Counsel for Envoy Mortgage

s/ Kay Sewell
KAY SEWELL, OBA 10778
Assistant U.S. Attorney
210 Park Avenue, Suite 400
Oklahoma City, OK 73102
Counsel for the United States
s/Trace Morgan
TRACE MORGAN, OBA 14618
Morgan Law Office, PLLC
711 South Husband Street
Stillwater, OK 74074
Counsel for Defendant Exchange Bank & Trust

s/Emily R. Coughlin
EMILY R. COUGHLIN, OBA 22110
Robinson, Hoover & Fudge, PLLC
119 N. Robinson Ave, Ste 1000
Oklahoma City, OK 73102
Counsel for Account Management Resources, LLC

s/Lowell A. Barto
LOWELL A. BARTO, OBA 573
Assistant District Attorney
Payne County Courthouse
606 S. Husband Street, Room 111
Stillwater, OK 74074
Counsel for Payne County Treasurer and Board of County Commissioners of Payne
County




                                        9
